DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 01/26/2021 has been received and entered into the case record.
Claims 1, 6-9, and 13 are amended. 
Claim 24 is newly added. 
Claims 5 and 12 are canceled 
Claims 1, 6-11, and 13-24 are pending and have been considered on the merits. 
All arguments have been fully considered. 

Specification
It is acknowledged and noted that the specification references appendix to the specification documents A and B (instant specification, p. 31, 36). However, these appendixes were not considered part of specification by the office (see the PG-PUB (US20200325451) of the application that does not contain the appendixes). In case the instant application is allowed as a patent these appendixes cannot be identified as appendixes and they will not be available in the printed patent document as they are not included in the PG-PUB. 
Applicants could add these appendixes in their entirety to the specification to include them in the specification and the sentences incorporating these appendixes can be deleted. Alternatively, if the manuscripts have been published as journal articles and appendixes are incorporated by references as currently done, these can be identified with appropriate journal article citation.

Claim Rejections - 35 USC § 112
Claims 1, 6-11, and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in lines 12-15 a relationship between WIT and CIT wherein a higher WIT requires a lower CIT and a lower CIT requires a higher WIT wherein the total ischemia times comprising the sum is less than about 40 hours. In lines 4-7, Claim 1 recites a CIT from about one-half hour to about 8 hours and a WIT from about seven hours to about 40 hours. 
The ranges and limitations of a relationship render the metes and bounds of the invention unclear. For example, within the specified ranges the WIT and CIT can both be 7 or 8 which does not provide for a higher or lower WIT/CIT even if the total ischemia time is less than 40 hours.
As claims 6-11 and 13-24 are dependent upon claim 1 they are likewise rejected. 
Therefore, claims 1, 6-11, and 13-24 are rejected as being indefinite for failing to distinctly claim the subject matter of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 13, 16-22 and 24 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorantla et al. (2012. Cytotherapy 14(1): 104-13; IDS Reference No. 033 filed on 09/15/2020) as set forth in the Pre-Interview Communication filed on 12/01/2020.

Because the hold time, which encompasses both CIT and WIT, involves the retrieval of vertebral bodies, it does therefore teach a non-zero WIT which can be about one half hour as the vertebral bodies must be retrieved before being placed in their cooling environment. Therefore, the total hold time of 7:20 hours illustrated in Table 1 would result in a CIT of about 7 hours. Additionally, because Gorantla has recorded the measurements of hold and processing times and taken note of said times, it is interpreted that the CIT and WIT are measured and limited. Furthermore, as the CIT and WIT are together within a total hold time that cannot exceed 40 hours, they are seen to have a relationship to one another. 
Regarding claim 6, Gorantla et al. teaches that the method yielded viabilities of 98% and greater with respect to CD34+ cells (Table 1).
Regarding claim 13, Gorantla et al. teaches that the total ischemia time (i.e. CIT, WIT, and BCT combined) is less than 40 hours (p. 110).
Regarding claims 16-21, Gorantla et al. teaches that the CD34+ cells recovered from the bone marrow have a cell viability of 98% or greater (i.e. greater than 85%) (Table II). Furthermore Gorantla et al. teaches that the CD34+ cells comprise hematopoietic stem cells and mesenchymal stem cells (Abstract).
Regarding claim 22, Gorantla et al. teaches that the stem cells and bone marrow are harvested from a vertebral body (Abstract).
Regarding claim 24, Gorantla et al. teaches that the vertebral bone utilized in the method is from a cadaver of an organ donor (i.e. human). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over Gorantla et al (2012. Cytotherapy 14(1): 104-113; IDS Reference No. 033 filed on 09/15/2020) in view of Rybka et al. (1995. Transplantation 59(6): 871-874; IDS Reference No. 064 filed on 09/15/2020) as set forth in the Pre-Interview Communication filed on 12/01/2020.
Regarding claims 7 and 8, as discussed in the above 102 rejection, Gorantla et al. teaches a method for obtaining CD34+ bone marrow mesenchymal stem cells from vertebral bodies by maintaining ischemia times less than 40 hours and WIT and CIT times combined at 7:20 hours. The method involves isolating vertebral bodies from brain dead cadavers, grinding down said vertebral bodies, and filtering out the cells in the bone marrow collected from the vertebral bone. Gorantla et al. does not teach a CFU-Total of at least 10 to 350 wherein the CFU per 105 nucleated cells is detected nor a CFU-GM of at least 10 to 100 wherein the CFU granulocyte macrophages per 105 is detected.
Rybka et al. teaches a method of utilizing bone marrow in vertebral bodies for transplantation, wherein the cells are quantified by CFU-GM and CFU-Total (Abstract). Multiple sources were utilized such as iliac crests from allogenic and autogenic donors as well as vertebral bodies (Abstract). The harvesting of bone marrow from vertebral bodies resulted in a CFU-Total of 5.9 ± 4.3 * 107 nucleated cells (i.e. at least 10 to 350 per 105) and a CFU-GM of 17.6 ± 11.1 * 106 (i.e. at least 10 to 100 per 105) (Table 1, Table 2). 

Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.


Claims 1, 9-11, and 13-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Gorantla et al. (supra) in view of Michalova et al. (2011. Biology of Blood and Bone Marrow Transplantation 17(9): 1273-1281; previously cited on PTO-892 filed on 12/01/2020) as set forth in the Pre-Interview Communication filed on 12/01/2020.
Regarding claims 9-11 and 14-15, as discussed in the above 102 rejection, Gorantla et al. teaches a method for obtaining CD34+ bone marrow mesenchymal stem cells from vertebral bodies by maintaining ischemia times less than 40 hours and WIT and CIT times combined at 7:20 hours. The method involves isolating vertebral bodies from brain dead cadavers, grinding down said vertebral bodies, and filtering out the cells in the bone marrow collected from the vertebral bone. Gorantla et al. does not explicitly teach a BCT of zero hours in the total ischemia time of less than forty hours.
Michalova et al. teaches bone marrow harvested from cadaveric mice from 0 to 48 hours after death (i.e. BCT of 0 to 48 hours) in order to investigate the impact of delayed harvesting on cell survival (Abstract). From this, Michalova et al. teaches that harvesting at 0 hours produces the highest yield of viable bone marrow cells and that even 1 hour of ischemia produces a significant decrease in % viability at room temperature (Figure 4).
It would be obvious to one of ordinary skill in the art to modify the method of harvesting BM from human cadaveric vertebral bodies taught by Gorantla et al. by utilizing a BCT of 0 as taught by 
Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date. 


Claims 1 and 23 remain rejected under 35 U.S.C. 103 as being unpatentable over Gorantla et al. (supra) in view of Soderdahl et al. (1998. Bone Marrow Transplantation 21: 79-84; IDS Reference No. 071 filed on 09/15/2020) as set forth in the Pre-Interview Communication filed on 12/01/2020.
Regarding claim 23, as discussed in the above 102 rejection, Gorantla et al. teaches a method for obtaining CD34+ bone marrow mesenchymal stem cells from vertebral bodies by maintaining ischemia times less than 40 hours and WIT and CIT times combined at 7:20 hours. The method involves isolating vertebral bodies from brain dead cadavers, grinding down said vertebral bodies, and filtering out the cells in the bone marrow collected from the vertebral bone. Gorantla et al. does not explicitly teach a BCT of zero hours in the total ischemia time of less than forty hours. Gorantla et al. does not teach the cadaver bone being derived from a plurality of cadaver bones from the same donor. 
Soderdahl et al. teaches a method of harvesting bone marrow from cadaveric donors to determine optimal conditions for transplantation and analyzes the amount of colony forming units (Abstract). Soderdahl et al. discloses CD34+ cells can be harvested from the bone marrow of vertebral bodies, sternum bodies and ribs in the same cadaver (i.e. a plurality of cadaver bones) (abstract, p . 79, Table 1). 
It would be obvious to one of ordinary skill in the art to utilize multiple sources of bone marrow in the same cadaver as taught by Soderdahl et al. in the method of harvesting bone marrow from vertebral bodies as taught by Gorantla et al. with a reasonable expectation of success. As Gorantla et al. only specifies vertebral bodies as a source of bone marrow and Soderdahl et al. discloses vertebral bodies, sternum bodies and ribs in the same cadaver as sources of CD34+ cells, an artisan would be motivated to 
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 01/21/2021 regarding the 112(b) rejection set forth in the Office Action filed on 12/01/2020 have been fully considered and are persuasive. 
The previous 112(b) rejection regarding claims 6-8 is withdrawn.
Applicant's arguments filed 01/21/2021 regarding 102 and 103 rejections set forth in the Office Action filed on 12/01/2020 have been fully considered but they are not persuasive.
On page 7 of Applicant’s Arguments, Applicant argues that in the 102 rejection Gorantla does not teach the limitations of the newly amended claim 1 and does not teach the terms “WIT” and “CIT”, measuring and limiting said terms, a non-zero WIT/CIT, nor that a relationship exists between WIT and CIT.  Regarding the 103 rejections, Applicant states that none of the references remedy the deficiencies of Gorantla as previously stated in the arguments of the 102 rejection and do not teach WIT or CIT nor the relationship between them.
Examiner disagrees. As reflected in the above 102 rejection, Gorantla does teach the limitations of newly amended claim 1. Because the hold time, which encompasses both CIT and WIT, involves the retrieval of vertebral bodies, it does therefore teach a non-zero WIT which can be about one half hour as the vertebral bodies must be retrieved before being placed in their cooling environment. Therefore, the total hold time of 7:20 hours illustrated in Table 1 would result in a CIT of about 7 hours. Additionally, because Gorantla has recorded the measurements of hold and processing times and taken note of said times, it is interpreted that the CIT and WIT are measured and limited. Furthermore, as the CIT and WIT 
Additionally, although the specific terms “WIT”, “CIT” and “BCT” are not recited in Gorantla, applicant acts as his or her own lexicographer and one reasonably skilled in the art would know that the equivalent of said terms recited in the instant claims and specification is taught in Gorantla without using the specific terms of “WIT”, “CIT” and “BCT.”
Therefore the arguments have been considered but are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/A.F.C./             Examiner, Art Unit 1632        

                                                                                                                                                                                   /RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635